Citation Nr: 1044554	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from September 1977 to January 
1985, and from February 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  

In April 2008, the Board remanded the case for further 
development.  

Although the Veteran has previously indicated his desire to have 
a hearing before the Board in this matter, he withdrew this 
request by correspondence dated in September 2010 and has also 
telephonically advised the Board that he does not want to be 
afforded such a hearing.  Thus, the Board finds that the 
representative's October 2010 request that the Veteran's claim be 
remanded for this purpose is in error and no further action will 
be taken in this regard.  


FINDING OF FACT

The Veteran has PTSD that is associated with his military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for PTSD, the Board finds that any failure on the part of VA to 
notify and/or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial 
to the Veteran.  The Board will therefore proceed to a review of 
the claim on the merits.

Service treatment records for the period of August 1979 to June 
1980 reflect that the Veteran received periodic medical treatment 
over this period at the 1/9 (1st Battalion/9th) Infantry 
Dispensary located at the Korean Demilitarized Zone (DMZ).  

The Veteran's DD Form 214 for his first period of active duty 
reflects that his military occupational specialty was 
infantryman, and that he had 1 year, 10 months, and 23 days of 
foreign service.  

The record contains numerous buddy statements further confirming 
the Veteran's attachment to the 1/9 Infantry at the time it was 
located in the area of the Korean DMZ between November 1979 and 
June 1980.  These statements also corroborate the Veteran's 
statements regarding his participation in a patrol of the DMZ in 
December 1979, which ended in the accidental crossing of the 
Military Demarcation Line, and the detonation of several North 
Korean land mines and sustaining of U.S. casualties.  One or 
possibly two U.S. service members were reported as having been 
killed and several more were noted to have been wounded.  This 
event was also corroborated in April 2008 by the U.S. Center for 
Unit Records Research (CURR), currently known as the U.S. Army 
and Joint Services Records Research Center (JSRRC).  

An April 2003 VA PTSD examination revealed the Veteran's history 
of his participation in the patrol of the DMZ, although the 
Veteran reported that it occurred in January or February 1980.  
Based on the events of that patrol as related by the Veteran, the 
examiner diagnosed chronic, mild, PTSD, and depression secondary 
to PTSD.  

A March 2009 VA PTSD examination again revealed the Veteran's 
account of his stressful military experience while in Korea in 
December 1979.  The Veteran identified one individual that was 
killed in the incident.  The examiner specifically identified the 
Veteran's stressor as "Korea in DMZ."  The diagnosis was PTSD, 
chronic, mild, and the examiner commented that the Veteran's 
current PTSD stressor was, at least as likely as not, related to 
the stressor or stressors reported by the Veteran and established 
as having occurred during the Veteran's active service.  The 
rationale given by the examiner was the clinical interview and 
the review of the claims file.  

The record contains additional VA and private treatment records 
containing numerous additional diagnoses of PTSD.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).

Where the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation 
in combat includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and 
decorations such as the Bronze Star Medal that have been awarded 
with a Combat "V" device.

The Board has reviewed the evidence of record and finds that the 
record contains April 2003 and March 2009 VA PTSD examination 
diagnoses of PTSD that are in sufficient accordance with DSM-IV, 
and based on the Veteran's report that as an infantryman attached 
to the 1st Battalion, 9th Infantry at or near the DMZ in February 
1979, he was part of a patrol that accidentally crossed the 
Military Demarcation Line, resulting in the detonation of several 
North Korean land mines, and the sustaining of several U.S. 
casualties.  Thus, to the extent this medical evidence indicates 
a current finding of PTSD, the Board finds that the initial 
requirement for a grant of service connection for PTSD has been 
met.

However, as was noted previously, for service connection to be 
granted, it must also be demonstrated that the post-service PTSD 
is the result of a stressor in service.  The United States Court 
of Appeals for Veterans Claims (Court) has indicated that this is 
a two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This is a 
factual determination, and hence is within the purview of the 
adjudicative process.

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in nature, 
and hence outside the expertise of the RO and the Board.  West v. 
Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, the 
presence of a stressor.  In reaching this determination, the 
Board must first determine if the Veteran served in combat.  Such 
requirement may be met either by the award o a combat citation, 
or by other supportive evidence.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If the Veteran meets this test, then his or 
her lay testimony must be accepted as conclusive as to their 
actual occurrence.  38 U.S.C.A. § 1154 (West 2002); see also 
Cohen v. Brown, supra.

Initially, the record does not reflect that the Veteran received 
any medals denoting combat, and there is otherwise no indication 
that the Veteran was awarded any combat citations.  Moreover, 
there is not service evidence to demonstrate that the Veteran 
personally engaged in combat.  However, the Board has carefully 
reviewed the basis for the Veteran's claim, and notes that it is 
based on the Veteran's participation in a patrol that sustained 
casualties in the DMZ in December 1979, and that this incident 
has been corroborated by CURR and several buddy statements 
proffered by the Veteran.  There is also no evidence that 
directly contradicts the Veteran's assertion that he participated 
in such an operation, and based on the above-noted circumstances, 
the Board finds that the Veteran's apparent misidentification of 
the person or persons actually killed in the incident is not 
sufficient to outweigh the probative value of the other evidence 
in support of the claim.  Accordingly, the Board finds that the 
Veteran's reported stressor of participating in a patrol that 
sustained casualties in the area of the Korea DMZ in December 
1979 has been verified.

The Board also notes that the April 2003 and March 2009 VA PTSD 
examiner has already found that the Veteran's exposure to this 
claimed stressor was sufficient to support a diagnosis of PTSD, 
and that under the criteria set forth in DSM-IV, an individual 
may have PTSD based on exposure to a stressor or stressors that 
would not necessarily have the same effect on almost everyone.  
Therefore, since there is corroborating evidence that the Veteran 
experienced a significant stressor in service, and such stressor 
has been found to support a diagnosis of PTSD, the Board finds 
that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


